

117 HR 3055 IH: Public Health Service Ready Reserve Improvement Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3055IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mrs. Luria (for herself, Mrs. Miller-Meeks, Mr. Golden, Mr. Taylor, Mr. Carbajal, Mr. Baird, Mr. Crow, Mr. Meijer, Mr. Kahele, Mr. Waltz, Mr. C. Scott Franklin of Florida, Ms. Houlahan, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to entitle Members of the Ready Reserve Corps of the Public Health Service to certain rights and benefits that are provided for members of the Army Reserve.1.Short titleThis Act may be cited as the Public Health Service Ready Reserve Improvement Act of 2021. 2.Allowing members of the Ready Reserve Corps of the Public Health Service to hold civil service positionsSection 203 of the Public Health Service Act (42 U.S.C. 204) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following subsection:(d)Permitting dual employment; leave for reserve serviceMembers of the Ready Reserve Corps are entitled to the same rights and benefits provided for members of the Army Reserve under the following provisions of title 5, United States Code:(1)Section 5534 (relating to dual employment and pay of Reserves and National Guardsmen).(2)Section 6323 (relating to military leave; Reserves and National Guardsmen)..